Case 16-32160   Doc 40   Filed 12/27/19 Entered 12/27/19 08:19:47   Desc Main
                           Document     Page 1 of 5
Case 16-32160   Doc 40   Filed 12/27/19 Entered 12/27/19 08:19:47   Desc Main
                           Document     Page 2 of 5
Case 16-32160   Doc 40   Filed 12/27/19 Entered 12/27/19 08:19:47   Desc Main
                           Document     Page 3 of 5
Case 16-32160   Doc 40   Filed 12/27/19 Entered 12/27/19 08:19:47   Desc Main
                           Document     Page 4 of 5
Case 16-32160   Doc 40   Filed 12/27/19 Entered 12/27/19 08:19:47   Desc Main
                           Document     Page 5 of 5
